Title: [Diary entry: 16 May 1788]
From: Washington, George
To: 

 Friday 16th. Thermometer at 60 in the Morning—65 at Noon and 67 at Night. A thick Mist, with the Wind, tho’ very little of it, at No. East; where it continued till Noon when it shifted to So. Wt. Misting more or less all day—no Sunshine. Visited the Ferry, Frenchs, and Dogue run Plantations. At the Ferry. The Plows were breaking up No. 3. Three women were planting Cabbages from Frenchs—finished 3 rows. Before I got there they had planted them at two feet asunder in the rows but I altered it to 3 feet. Sowed nine rows of Carrots here to day 4 pints of seed. The other Women were employed in the New ground at M. Ho. At Frenchs. Sowing and harrowing in Flax Seed, south side of the Meadow adjoining the Corn fd. One team listing & harrowing for Carrots—3 Plows breaking up No. 5. The other people planting Corn. This was done up to a green Oak about the Middle of the field with the Corn from the Neck (Lees Corn). They then began on the East side of the field and planted with the sort brought from Mr. Custis’s Estate on Pamunky. The Ditchers after breakfast to day began to Work on the line between No. 1 & 2. At Dogue run—Finished Planting Corn—& Sowing Carrot Seed. Of the latter 15 rows were Sown which must have been greatly too thin. Planted 1½ rows of Cabbages which makes 4 in all planted at this place—No more plants large enough to transplant. About Noon 4 plows began to cross the unoccupied Corner of No. 6 in order to sow it with Oats. At Muddy hole—One harrow preparing for & putting in Buck Wheat. The rest that were well—were planting Corn in the New ground. A Mr. Van Praddle, and a Mr. Duplaine and Colo. Gilpin dined here & returned in the Afternoon.